IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                        DIVISION ONE
                                                                                         r-J       o"' £••>

STATE OF WASHINGTON,
                                                  No. 70441-9-1
                       Respondent,            ]                                           ~~*"       ''"' •>-

                v.                            ]                                                       CO.""




JOHN ALAN CARTER,                                 UNPUBLISHED OPINION
                                                                                               o         --,
                       Appellant.                 FILED:   MAY 1 2 2014


          Per Curiam — A jury found John Carter guilty of first degree rape and second

degree kidnapping. On appeal, he contends - and the State concedes - that the trial

court erred in imposing an exceptional minimum term based on a judicial finding that the

standard range was "clearly too lenient." See RCW 9.94A.535(2)(b); Allevne v. United

States,        U.S.    , 133 S. Ct. 2151, 186 L Ed. 2d 314 (2013) (any fact that increases

the mandatory minimum sentence must be proved to the jury beyond a reasonable

doubt). The State also concedes that there is no statutory authority for submitting the

"clearly too lenient" aggravator to a jury on remand. Accordingly, we accept the State's

concessions and remand the matter for the imposition of a minimum term within the

standard range.

          Remanded for proceedings consistent with this opinion.

                                                  FOR THE,COURT: